Citation Nr: 1107514	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  03-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a pulmonary disorder, 
claimed as asbestos-related.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which, inter alia, denied the Veteran's 
February 2002 claims for entitlement to service connection for a 
back condition and for asbestos exposure.  The RO explained in 
its September 2004 supplemental statement of the case that the 
Veteran's claim for service connection for asbestos exposure 
encompassed the Veteran's reported chronic obstructive 
respiratory disease.  Likewise, the Board, in its February 2008 
remand, developed that issue as entitlement to service connection 
for an asbestos related pulmonary disorder, and the Veteran's 
representative has also characterized the claim as such.

In February 2008, the Board remanded the issue of entitlement to 
service connection for an asbestos related pulmonary disorder to 
the RO for additional development.  The issue has been returned 
to the Board for further appellate consideration.

In its February 2008 remand, the Board also noted that "It is 
unclear whether the Veteran intended to also withdraw his claim 
for service connection for a back condition when he withdrew his 
claim for osteoarthritis, which was adjudicated separately from 
the back claim.  However the RO has treated this issue as 
withdrawn as there have been no further adjudicative actions 
taken since this DRO [Decision Review Officer] conference report 
was issued [on October 29, 2003].  The Board is therefore 
remanding this issue to clarify whether this issue is withdrawn 
or still in appellate status."  The Veteran responded in March 
2008 that he wanted to keep his claim open, and the Veteran's 
representative reaffirmed that in January 2011 Informal Hearing 
Presentations (IHP).  The Veteran's representative also briefed 
that issue in his most recent IHP.  Because an April 2003 rating 
decision, an April 2003 notice of disagreement, an August 2003 
statement of the case, and a September 2003 substantive appeal 
are of record, the Board has jurisdiction and will adjudicate 
that issue.  Manlincon v. West, 12 Vet. App. 238 (1998) (the 
presence of a notice of disagreement confers jurisdiction on the 
Board).

As the Board noted in its February 2008 remand, the Veteran 
previously withdrew a separate claim for service connection for 
osteoarthritis (without a specified location) in October 2003.  
Notwithstanding that fact, the Board will consider all back 
disorders, including osteoarthritis of the back.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly 
construe the benefits sought by a Veteran).

With respect to the Veteran's claim for service connection for a 
back disorder, additional documents were submitted after the 
issuance of the August 2003 statement of the case.  The 
submission of such evidence was accompanied by a waiver of RO 
consideration dated January 2011.  38 C.F.R. § 20.1304(c) (2010).

The Veteran originally requested a hearing in his September 2003 
substantive appeal; however, in a February 2007 statement, the 
Veteran withdrew his request for a hearing.  The hearing request 
is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a pulmonary 
disorder, claimed as asbestos-related is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A back disorder is not shown to be related to the Veteran's 
military service or to any incident therein.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated June 2002 and December 2002, provided to the 
Veteran before the April 2003 rating decision, satisfied VA's 
duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran 
of what evidence was needed to establish his claim, what VA would 
do and had done, and what evidence he should provide.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in March 2006 and October 2006.  However, the RO did not 
readjudicate the claim after providing that notice.  The Veteran 
is not prejudiced thereby; since his claim is being denied, no 
disability rating or effective date will be assigned.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in February 2008, 
instructed the AOJ to contact the Veteran to determine whether 
the issue of entitlement to service connection for a back 
disorder is withdrawn or still in appellate status.

The Board finds that the AOJ has complied with those 
instructions.  It sent the Veteran a letter requesting that 
information in March 2008, and the Veteran responded that same 
month that he wanted to keep that claim open.  The Veteran's 
representative reaffirmed the Veteran's request to keep that 
claim open in IHPs dated January 2011.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service treatment 
records, VA treatment records, and private treatment records have 
been obtained.

The Board has considered that the Veteran's service treatment 
records, other than his March 1951 pre-induction examination, his 
October 1951 induction examination, his September 1953 separation 
examination, and his inclusion in certain Daily Sick Reports from 
June 1952 to November 1952, are unavailable.  Under 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as 
many requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist, or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those in 
which the Federal department or agency advises VA that the 
requested records do not exist, or the custodian does not have 
them.

In June 2002, in response to VA's request for the Veteran's 
complete service treatment records (formerly identified as 
service medical records, or SMRs), the National Personnel Records 
Center (NPRC) responded that the Veteran's records are "fire 
related and there are no SMRs or SGOs [Surgeon General's Office 
records]."  This response means that the Veteran's records 
appear to have been destroyed in the fire at the NPRC in St. 
Louis, Missouri in July 1973.  In response to a second enquiry 
from VA, the NPRC furnished an identical response in March 2009.  
In light of the NPRC's responses, the Board finds no basis for 
further pursuit of these records, as such efforts would be 
futile.  38 C.F.R. §§ 3.159(c)(2), (3).

Where, as here, a Veteran's records have been lost while in the 
government's possession, VA has a heightened duty to assist the 
Veteran by advising him of alternative forms of evidence that can 
be developed to substantiate the claim, and explaining how 
service records are maintained, why the search was a reasonably 
exhaustive search, and why further efforts to locate the records 
would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 
263-264 (1992).  In addition, VA has heightened duties to 
consider the benefit of the doubt rule, assist in developing the 
claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. 
App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-
71 (2005).  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government control 
because bad faith or negligent destruction of the documents had 
not been shown).

In this case, VA advised the Veteran of numerous examples of 
evidence that could be developed to substantiate his claims in 
its June 2002 and December 2002 letters.  Moreover, in the above 
paragraphs, VA explained that it had contacted the NPRC, and did 
not stop contacting the NPRC until a reply was received; that the 
search was therefore a reasonably exhaustive search under 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that 
further efforts to locate the records would not be justified 
because the NPRC determined that no additional service records 
for the Veteran are on file.  Dixon v. Derwinski, 3 Vet. App. 
261, 263-264 (1992).

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) benefits for his claimed back 
disorder.  Absent any evidence showing that the Veteran is in 
receipt of said benefits for his claimed disorder, VA need not 
attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 
1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Back Disorder

The Veteran's available service treatment records show no 
evidence of complaints, diagnoses, or treatment of a back 
disorder.  Although the Veteran's name is included in certain 
Daily Sick Reports from June 1952 to November 1952, the records 
do not contain any indication of the type of illnesses or 
injuries for which the Veteran received treatment at that time.  
Significantly, no abnormalities were found by the clinician in 
the Veteran's March 1951 pre-induction examination, his October 
1951 induction examination, or his September 1953 separation 
examination.

As the Veteran's representative accurately noted in his January 
2011 IHP, the Veteran was given spinal anesthesia in October 
1973.  However, the Board finds that this is not probative 
evidence of a back disorder.  Rather, the Veteran's private 
physician, E.I. Moushabek, M.D., gave the Veteran spinal 
anesthesia in order to perform a proctosigmoidoscopy (examination 
of the lower colon) and internal and external hemorrhoidectomy 
(surgical removal of hemorrhoids).  Dr. Moushabek diagnosed the 
Veteran with thrombosed internal and external hemorrhoids, and 
did not diagnose or otherwise allude to any back disorder.  
Furthermore, the Veteran did not complain of back symptoms or a 
back disorder at that time.

In May 1988, the Veteran sought treatment after a motor vehicle 
accident.  The Veteran reported having experienced trauma to his 
arms and elbow prior to the accident, but made no mention of any 
prior back trauma.  The private physician, J. Ramirez, M.D., 
found that the Veteran's chest pains were not indicative of an 
acute myocardial process.  Dr. Ramirez also recommended that the 
Veteran have his lumbo-sacral spine checked, although he noted 
that his "findings on physical examination were essentially 
negative."

In May 1990, the Veteran was involved in another motor vehicle 
accident.  The Veteran was again treated for chest pain, and Dr. 
Ramirez again ruled out coronary insufficiency.  The Veteran 
reported a history of lumbosacral disk disease.  Dr. Ramirez 
diagnosed the Veteran with arthritis of the lumbosacral spine.

The Veteran sought treatment from VA clinicians for low back pain 
in January 2002, and a VA physician diagnosed the Veteran with 
chronic low back pain (LBP).  In February 2002, the VA physician 
diagnosed the Veteran with chronic LBP and lumbar disc disease.

The Veteran filed his claim for service connection for a back 
disorder in February 2002.  He stated that "I also suffer 
from...back problems [and]....osteoarthritis."

In July 2002, a VA physician performed a magnetic resonance 
imaging (MRI) test of the Veteran's lumbar spine.  The physician 
found that the Veteran had disc desiccation and L2-3 and L4-5; a 
broad-based disc bulge with mild facet disease at L4-5, causing 
moderate canal stenosis without evidence of nerve root 
impingement; and non-specific mottled appearance involving the 
sacrum.

In November 2002, the VA physician diagnosed the Veteran with 
chronic LBP and spinal stenosis.

In December 2003, a VA physician and cardiology fellow performed 
a successful PCI (percutaneous coronary intervention) and stent 
placement in the LCx (left circumflex artery).  The physician 
noted that the Veteran complained of back pain during the 
intervention, which was felt to be related to position and 
chronic back problems.  Also in December 2003, a VA physician 
again diagnosed the Veteran with spinal stenosis.

A VA physician diagnosed the Veteran with chronic arthritis of 
the back in May 2004.

In June 2004, a VA physician noted that the Veteran had a history 
of spinal stenosis and diffuse back pain, including from the neck 
to the feet with bilateral numbness.  The physician provided a 
differential diagnosis (DDx) of radiculopathy, disc herniation, 
or degenerative joint disease (DJD).

Also in June 2004, a VA clinician performed another MRI test of 
the Veteran's spine.  The clinician found that the Veteran had a 
wedge compression deformity at T3 and T9, anteriorly; and a 
moderate disc bulge, with focal herniation at L4-5, with 
narrowing of intervertebral disc space.  There is CSF 
(cerebrospinal fluid) signal within the central canal to suggest 
that there is not clinically significant canal stenosis.

The Veteran told a VA clinician in November 2005 that he was 
experiencing significant low back pain, and some numbness, when 
walking.  He stated that he plans to attend a low back pain 
rehabilitation program.

In June 2006, a VA clinician performed x-rays of the Veteran's 
thoracic spine, and found mild degenerative changes.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the private and VA clinicians are so 
qualified, their medical diagnoses constitute competent medical 
evidence.

The Board finds that service connection for a back disorder is 
not warranted in this case, for three reasons.  First, the 
evidence does not show that the Veteran injured his back in 
service.  Although the Veteran's service treatment records are 
incomplete, they include his September 1953 Report of Medical 
Examination at separation from service.  In that report, the 
clinician made a finding of abnormality with respect to the 
Veteran's left forehead scar, but made no finding of abnormality 
with respect to the Veteran's spine or other musculoskeletal 
condition.  Furthermore, careful review of the record indicates 
that the Veteran has not reported or described any in-service 
injury to his back, either during his time in service or during 
the pendency of his claim.

Second, the Veteran's initial reports of back pain began after 
his May 1988 and May 1990 motor vehicle accidents.  As noted 
above, the Veteran reported having experienced trauma to his arms 
and elbow prior to the accident, but made no mention of any prior 
back trauma.  Moreover, his first diagnosis of a back disorder-
in May 1990-was made more than 36 years after his separation 
from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, can 
be considered as evidence against the claim).  The fact that the 
Veteran made no mention of back pain prior to his motor vehicle 
accidents, reported no history of back trauma at his evaluation 
immediately following his first motor vehicle accident, and had 
no diagnoses of back disorders of record prior to the May 1988 
motor vehicle accident, is significant evidence against the 
claim.

Third, a thorough search of the record reveals that no clinician 
has opined that the Veteran's back disorder was caused or 
aggravated during or as a result of service.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in §§ 3.309, 3.313, 
3.316, or 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, a VA medical opinion is unwarranted, because the 
information and evidence of record does not establish that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in §§ 3.309, 3.313, 
3.316, or 3.317 manifesting during an applicable presumptive 
period.  Furthermore, the information and evidence of record does 
not indicate that the claimed disability or symptoms may be 
associated with any established event, injury, or disease in 
service, or with another service-connected disability.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
shows that the Veteran was not diagnosed with a back disorder 
upon separation from service, or within one year thereafter.  38 
C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for a back disorder; it follows that the benefit of 
the doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for a back disorder is denied.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for entitlement to service connection for 
a pulmonary disorder, claimed as asbestos-related.  VA's duty to 
assist includes a duty to provide a medical examination or obtain 
a medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

A remand is required because the December 2003 VA examiner's 
report is inadequate on several grounds.  First, although the 
examiner diagnosed the Veteran with chronic obstructive pulmonary 
disease (COPD), the examiner did not provide an etiological 
opinion regarding that disorder.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 
(2007) (in order for a VA examination to be considered adequate 
in a case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered).  See also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (the VA examiner must 
support any conclusions with an analysis that the Board can 
consider and weigh against contrary opinions).

Second, as the Veteran's representative asserted, the VA examiner 
ordered an x-ray of the Veteran's lungs, and also noted that he 
was scheduled for pulmonary function tests (PFTs), but the 
examiner did not provide an addendum after those records were 
added to the claims file.  Daves v. Nicholson, 21 Vet App 46 
(2007) (when VA's duty to provide a medical examination is 
triggered, this duty includes the requirement that it provide 
reasonable tests and other examinations necessary to render a 
meaningful medical opinion); citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991) (holding that the duty to assist 
includes providing additional testing or examinations recommended 
by a VA examiner).

The Board notes that the Court decided many of the cases cited 
herein coincident with the Board's February 2008 remand.  As 
such, although the Board did not find that a new VA examination 
was required at that time, the Board now finds that compliance 
with this more recent case law compels VA to provide the Veteran 
with a new examination that includes consideration of the new 
evidence of record and an etiological opinion.

On remand, the AOJ should schedule the Veteran for a VA 
examination of his pulmonary disorder.  The claims file, 
including a complete copy of this remand, must be made available 
for review of the Veteran's pertinent medical history, and the 
examiner should indicate whether such review was accomplished.  
The examiner should be aware of Dr. Ramirez's December 1978 
diagnoses of left pleural effusion and grandulomatose pleural 
disease.  The examiner should provide an opinion as to whether it 
is at least as likely as not that the Veteran's pulmonary 
disorder(s) was caused or aggravated during or as a result of his 
time in service.  Irrespective of the examiner's clinical 
findings at the time of his opinion, the examiner should also 
provide an opinion as to whether it is at least as likely as not 
that the Veteran's COPD, which the December 2003 VA examiner 
diagnosed, was caused or aggravated during or as a result of the 
Veteran's time in service.  If the VA examiner disagrees with the 
December 2003 VA examiner's diagnosis of COPD, he or she should 
explain why.  The examiner should provide a rationale for all 
opinion(s).  If the examiner is unable to provide an opinion, he 
or she should state the reason(s) why.

Additionally, although the AOJ took significant steps in 
compliance with the Board's February 2008 remand, further 
investigation is required to determine whether the Veteran was 
exposed to asbestos during his service.  As the Veteran's 
representative accurately notes, the evidence obtained thus far 
neither refutes nor supports the Veteran's lay evidence that he 
was exposed to asbestos during service.  Specifically, the Naval 
Sea Systems Command determined in October 2010 that "the search 
of the NAVALSO Database revealed zero (0) records.  While this 
result does not verify the existence of asbestos it also does not 
verify the absence of asbestos on these vessels."  The AOJ 
obtained this information after being directed to that source 
from the Naval History and Heritage Command (NHHC) earlier in 
October 2010.

Similarly, the NPRC informed VA in June 2010 that records of 
asbestos in service, or in the jobs that the Veteran performed, 
were lost due to the fire and cannot be reconstructed.

In its June 2010 request to the U.S. Army and Joint Services 
Records Research Center (JSRRC), the AOJ asked JSRRC to "please 
verify whether or not this Veteran was exposed to asbestos while 
stationed in the barracks in Lephin Germany.  The Veteran claims 
that he used asbestos materials while stationed in Germany for 18 
months."  However, the AOJ inadvertently listed this request 
under the heading, "PTSD Stressor 1."  Regrettably, in its 
response, JSRRC disregarded the substance of the request, and 
replied that "Based on this review, the PTSD request on behalf 
of [the Veteran] has not been researched.  A valid stressor was 
not given for JSRRC to research."

On remand, the AOJ should re-send its request to JSRRC, without 
the PTSD heading.  Upon receipt of JSRRC's reply, the AOJ should 
take all appropriate actions to determine whether the Veteran was 
exposed to asbestos during service, including during his claimed 
service aboard the USS Patch in March 1951, and aboard the USS 
Butler in September 1953.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should search for evidence of 
asbestos exposure during service, as follows:

a.  The AOJ should prepare a letter asking 
JSRRC to provide any information that might 
corroborate the Veteran's reported in-service 
asbestos exposure not only from the barracks 
in Lephin, Germany, but also from working on 
2 ships, the U.S.S. Patch in March 1951 and 
the U.S.S. Butler in September 1953.  
Reference to a PTSD stressor should not be 
included in the request.  Copies of the 
Veteran's available service treatment records 
and service personnel records, and his 
contentions regarding exposure to asbestos, 
should be forwarded to the JSRRC.  Upon 
receipt of a reply from JSRRC, the AOJ should 
determine whether the Veteran was exposed to 
asbestos during service.

b.  The AOJ need not request copies of the 
Veteran's service treatment records or SGOs 
from NPRC, because NPRC has already informed 
VA, in June 2002 and March 2009, that these 
records were "fire related and there are no 
SMRs or SGOs."

c.  The AOJ need not request information 
regarding asbestos exposure from NPRC, 
because NPRC informed VA in June 2010 that 
records of asbestos in service, or in the 
jobs that the Veteran performed, were lost 
due to the fire and cannot be reconstructed.

d.  The AOJ need not request information 
regarding asbestos exposure from the Naval 
History and Heritage Command (NHHC), because 
it referred VA to the Naval Sea Systems 
Command in October 2010.

e.  The AOJ need not request information 
regarding asbestos exposure from the Naval 
Sea Systems Command, because it determined in 
October 2010 that "the search of the NAVALSO 
Database revealed zero (0) records.  While 
this result does not verify the existence of 
asbestos it also does not verify the absence 
of asbestos on these vessels."

2.  After completion of the above, schedule 
the Veteran for a VA examination of his 
pulmonary status by an appropriate 
specialist.  All indicated tests and studies 
should be undertaken.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, and the 
examiner should indicate whether such review 
was accomplished.  The examiner should be 
aware of Dr. Ramirez's December 1978 
diagnoses of left pleural effusion and 
grandulomatose pleural disease.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's pulmonary disorder(s) was 
caused or aggravated during or as a result of 
his time in service.

Irrespective of the examiner's clinical 
findings at the time of his opinion, the 
examiner should also provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's COPD, which the December 2003 
VA examiner diagnosed, was caused or 
aggravated during or as a result of the 
Veteran's time in service.  If the VA 
examiner disagrees with the December 2003 VA 
examiner's diagnosis of COPD, he or she 
should explain why.

The examiner should provide a rationale for 
all opinion(s).  If the examiner is unable to 
provide an opinion, he or she should state 
the reason(s) why.

3.  After completion of the above, the AOJ 
should readjudicate the claim.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


